--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.13


Golden Phoenix Minerals, Inc.
 
April 16, 2010
 
Mhakari Gold (Nevada) Inc.
c/o Mhakari Gold Corp.
141 Davisville Ave., Suite 506
Toronto, Ontario M4S 1G7
 
Attention: Sheldon Davis, President
 
Re: Offer to Acquire Mineral Interests
 
Dear Sirs:
 
This correspondence is a letter of intent forming the basis of our understanding
with respect to the proposed option (the "Acquisition") by Golden Phoenix
Minerals, Inc. (the "Optionee") of an undivided 80% interest in those mineral
properties (the "Mhakari Nevada Properties excluding Vanderbilt Mine") owned or
over which an exclusive option is held by Mhakari Gold (Nevada) Inc. (the
"Optionor"), as more particularly described at Schedule "A" (the "Optioned
Assets"). In addition to those terms and conditions described below, the
proposed purchase contemplated hereby is contingent on (A) receiving "an area of
interest waiver" from Scorpio Gold in form and substance satisfactory to the
Optionee and the Optionor, and (B) the parties concurrently completing the
purchase and sale of an 80% interest in the "Mhakari Vanderbilt Properties", as
more particularly described in a letter of intent date the date hereof entered
into between the Optionee and the Optionor.
 
All figures are in US dollars unless otherwise specified.
 
Upon signing of this letter of intent, the Optionee shall pay to the Optionor
(or as the Optionor directs) CDN$5,000 on account of the Optionor's legal fees
and a non-refundable deposit of $25,000, which $25,000 payment will be credited
against the Purchase Price payable under the Definitive Agreement.
 
1.
Upon execution of this letter of intent, the parties shall, acting reasonably
and in good faith, proceed immediately to negotiate a definitive and binding
option agreement (the "Definitive Agreement") containing customary terms,
conditions, covenants, representations and warranties and reflecting the
following agreed terms:

 
 
(a)
The option price payable by the Optionee to the Optionor for an undivided 80%
interest in the Optioned Assets will be as follows:

 
 
(i)
upon signing of the Definitive Agreement, (A) a cash payment of $75,000 in
monthly installments of $25,000 commencing upon signing of the Definitive
Agreement (all figures in United States dollars) (B) the issuance by the
Optionee to the Optionor (or as the Optionor may direct) of 5,000,000 common
shares and 5,000,000 warrants with a strike price of $0.05 in the capital of the
Optionee exercisable for a period of five years;

 
 
1

--------------------------------------------------------------------------------

 
 
 
(ii)
within six months of signing the Definitive Agreement, a further $50,000 cash
payment to the Optionor (or as the Optionor may direct);

 
 
(iii)
within 12 months of signing the Definitive Agreement, an additional $50,000 cash
payment to the Optionor (or as the Optionor may direct);

 
 
(iv)
within 12 months of signing the Definitive Agreement, the Optionee shall be
required to expend no less than $150,000 in exploration and development
expenditures (of which no more than $20,000 may be expended on permitting,
claim, holding-related or insurance costs) on the Mhakari Nevada Properties
excluding Vanderbilt Mine;

 
 
(v)
within 48 months of signing the Definitive Agreement, the Optionee shall be
required to expend no less than a further $1,000,000 in exploration and
development expenditures (of which no more than $60,000 may be expended on
permitting, claim, holding-related or insurance costs) on the Mhakari Nevada
Properties excluding Vanderbilt Mine;

 
(together with the $25,000 deposit paid on signing of the letter of intent, the
"Purchase Price").
 
 
(b)
The Optionee may accelerate any or all of such payments and, except as expressly
noted above, any and all excess payments shall be carried forward and applied as
a credit against payments that the Optionee is required to make in the
succeeding period or periods.

 
 
(c)
The parties hereby recognize and agree to honour the existing net smelter return
royalty affecting a portion of the Mhakari Nevada Properties excluding
Vanderbilt Mine, all as more particularly described at Schedule "A".

 
 
(d)
The shares issuable to the Optionor pursuant to Section 1(a) (the "Consideration
Shares") shall be issued as fully paid and non-assessable. The Optionor
acknowledges that the Consideration Shares may be subject to regulatory hold
periods, in which case the share certificates representing the Consideration
Shares shall bear the appropriate legends. The Optionee shall make all such
filings and take all such further actions as may be necessary to ensure that the
Consideration Shares are, no later than 5 days following the signing of the
Definitive Agreement, validly posted for trading on the OTC.BB or another
mutually agreed, recognized North American stock exchange. The Consideration
Shares shall be adjusted in the event of a consolidation, share split or other
similar event or in the event that the Optionee is acquired pursuant to a
takeover, amalgamation or other similar transaction, in any case between the
date of this letter of intent and the execution date of the Definitive
Agreement.

 
 
(e)
Upon signing of the Definitive Agreement, the Optionee shall be designated the
operator of the Mhakari Nevada Properties excluding Vanderbilt Mine in order
that it may complete the required exploration and development.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(f)
Upon satisfying those portions of the Purchase Price identified in 1(a)(i)
through 1(a)(iv) above:

 
 
(i)
the Optionee shall receive a 51% voting interest in the Optioned Assets; and

 
 
(ii)
the parties shall forthwith enter into a joint venture agreement (the "Joint
Venture Agreement") with respect to the Mhakari Nevada Properties excluding
Vanderbilt Mine. Under the terms of the Joint Venture Agreement, the Optionee
will assume day-to-day operational control of the Mhakari Nevada Properties
excluding Vanderbilt Mine. Questions relating to the structure, budget, funding
and strategy of the joint venture ("JV") and other considerations outside the
ordinary course of business or day-to-day operation of the JV will be determined
by a joint venture committee ("JV Committee") to be comprised of one
representative of each of the Optionee and the Optionor. Every question to
determined by the JV Committee shall be decided by a majority of votes; a party
owning greater than a 50% interest in the JV shall have the casting or
tie­breaking vote in the event of an equality of votes on any question to be
determined by the JV Committee. The Joint Venture Agreement will contain
customary terms and conditions and will provide that, should either party not
contribute its proportionate share of required capital relative to its ownership
interest in the Optioned Assets, its ownership interest shall be reduced on the
basis of 1% for every $200,000 which such party fails to contribute toward the
expenses of the JV. Either party holding a minority interest in the Optioned
Assets shall receive a "tag­along" right whereby the party holding such minority
interest shall have the right to participate, on a pro rata basis, in a sale by
the majority interest holder of all or any part of its interest in the Optioned
Assets to a bona fide third party Optionee; provided that, upon either party
being diluted to less than a 1% ownership interest in the Optioned Assets, such
minority owner's interest shall be converted into a 1% net smelter return
royalty (subject to an option in favour of the majority owner to acquire such
royalty for an aggregate purchase price of $1,000,000).

 
 
(g)
Upon completing the expenditures identified in 1(a)(v) above and thereby
satisfying the Purchase Price in full:

 
 
(i)
the Optionee's ownership interest in the Mhakari Nevada Properties excluding
Vanderbilt Mine shall be increased from 51% to 80%, which interests will then be
reflected in the JV (which shall continue to govern); and

 
 
(ii)
the Optionor shall file all transfer documents necessary to effect and record
with the relevant government agencies the transfer of the ownership interest
stipulated hereunder.

 
 
3

--------------------------------------------------------------------------------

 

2.
Confidentiality: The parties hereto acknowledge that certain confidential
information will be disclosed for the purposes set out in this letter of intent.
Each party to whom confidential information is disclosed (the "Recipient")
hereby agrees that all such confidential information disclosed to it will be
kept confidential, provided that the Recipient may disclose the confidential
information (i) to its officers, employees, contractors, professional advisors,
and other representatives strictly on a need to know basis, (ii) with the prior
written consent of the disclosing party, or (iii) if required by law. Such
confidential information will be used by the Recipient solely in connection with
the purposes set out in this letter of intent and for no other or improper
purpose.

 
3.
Due diligence: The Acquisition shall be conditional upon the parties completing
due diligence to their reasonable satisfaction within 30 days of the date of
this letter of intent. Notwithstanding anything to the contrary contained
herein, either party may, upon written notice within 30 days of the date hereof,
terminate negotiations with respect to the Acquisition as a result of their due
diligence findings. In the event of such termination, the parties shall be
released from any obligations in respect of the Acquisition, except that the
confidentiality provisions set out above shall remain in full force and effect
for a period of two years from the date hereof.

 
4.
Exclusivity: In the event that the Definitive Agreement is not entered into on
or before April 30, 2010, this letter of intent shall terminate, and the
payments noted in the preamble shall be permanently forfeited to the Optionor.
Notwithstanding the preceding sentence, the confidentiality provisions noted
above shall survive the termination of this letter of intent.

 
5.
This letter of intent shall be governed by the laws of the State of Nevada and
the federal laws of the United States applicable therein, and the parties hereby
irrevocably attorn to the non-exclusive jurisdiction of the courts of such
state.

 
6.
This letter of intent may be executed (by original or facsimile transmission) in
several counterparts, each of which so executed shall be deemed to be an
original, and such counterparts together shall constitute but one and the same
instrument.

 
[Signatures to follow.]
 

 
4

--------------------------------------------------------------------------------

 

If you agree to the terms of this letter of intent, please execute a duplicate
copy hereof and return it to the Optionee at the address noted above.
 
Yours very truly,
 
GOLDEN PHOENIX MINERALS, INC.
 
Per: /s/ Thomas Klein                                             
             Authorized Signing Officer
 


 
 
Agreed to and accepted this 16th day of April, 2010.
 


 
MHAKARI GOLD (NEVADA) INC.
 
Per: /s/ Sheldon Davis                                            
             Authorized Signing Officer
 
 

 
5

--------------------------------------------------------------------------------

 

Schedule "A"
 
Description of Optioned Assets
 
See attached.
 


 


 

--------------------------------------------------------------------------------